Opinion by
Qrlady, P. J.,
We are in accord with the conclusion reached by Judge Davis, in holding that the libellant’s testimony is entirely too vague to justify a finding that he was a bona fide resident of this State for a whole year prior to the filing of the libel, and having declined to adduce further proof to establish that fact, when he had an opportunity to do so, we assume that he cannot supply the necessary facts to entitle him to a decree.
The decree recommended by the master and formally made by the court is affirmed.